
	
		I
		112th CONGRESS
		1st Session
		H. R. 3314
		IN THE HOUSE OF REPRESENTATIVES
		
			November 2, 2011
			Mrs. Capps (for
			 herself, Mr. Markey, and
			 Ms. Matsui) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To direct the Secretary of Health and Human Services to
		  develop a national strategic action plan to assist health professionals in
		  preparing for and responding to the public health effects of climate change,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Climate Change Health Protection and
			 Promotion Act.
		2.Sense of Congress
			 on public health and climate changeIt is the sense of the Congress that the
			 Federal Government, in cooperation with international, State, tribal, and local
			 governments, concerned public and private organizations, and citizens, should
			 use all practicable means and measures—
			(1)to assist the
			 efforts of public health and health care professionals, first responders,
			 States, tribes, municipalities, and local communities to incorporate measures
			 to prepare health systems to respond to the impacts of climate change;
			(2)to ensure—
				(A)that the Nation’s
			 health professionals have sufficient information to prepare for and respond to
			 the adverse health impacts of climate change;
				(B)the utility and
			 value of scientific research in advancing understanding of—
					(i)the
			 health impacts of climate change; and
					(ii)strategies to prepare for and respond to
			 the health impacts of climate change;
					(C)the identification
			 of communities vulnerable to the health effects of climate change and the
			 development of strategic response plans to be carried out by health
			 professionals for those communities;
				(D)the improvement of
			 health status and health equity through efforts to prepare for and respond to
			 climate change; and
				(E)the inclusion of
			 health policy in the development of climate change responses;
				(3)to encourage
			 further research, interdisciplinary partnership, and collaboration among
			 stakeholders in order to—
				(A)understand and
			 monitor the health impacts of climate change; and
				(B)improve public
			 health knowledge and response strategies to climate change;
				(4)to enhance
			 preparedness activities, and public health infrastructure, relating to climate
			 change and health;
			(5)to encourage each
			 and every American to learn about the impacts of climate change on health;
			 and
			(6)to assist the
			 efforts of developing nations to incorporate measures to prepare health systems
			 to respond to the impacts of climate change.
			3.Relationship to
			 other lawsNothing in this Act
			 in any manner limits the authority provided to or responsibility conferred on
			 any Federal department or agency by any provision of any law (including
			 regulations) or authorizes any violation of any provision of any law (including
			 regulations), including any health, energy, environmental, transportation, or
			 any other law or regulation.
		4.National
			 strategic action plan
			(a)Requirement
				(1)In
			 generalThe Secretary of
			 Health and Human Services, within 2 years after the date of the enactment of
			 this Act, on the basis of the best available science, and in consultation
			 pursuant to paragraph (2), shall publish a strategic action plan to assist
			 health professionals in preparing for and responding to the impacts of climate
			 change on public health in the United States and other nations, particularly
			 developing nations.
				(2)ConsultationIn
			 developing or making any revision to the national strategic action plan, the
			 Secretary shall—
					(A)consult with the Director of the Centers
			 for Disease Control and Prevention, the Administrator of the Environmental
			 Protection Agency, the Director of the National Institutes of Health, the
			 Secretary of Energy, other appropriate Federal agencies, Indian tribes, State
			 and local governments, public health organizations, scientists, and other
			 interested stakeholders; and
					(B)provide
			 opportunity for public input.
					(b)Contents
				(1)In
			 generalThe Secretary, acting through the Director of the Centers
			 for Disease Control and Prevention, shall assist health professionals in
			 preparing for and responding effectively and efficiently to the health effects
			 of climate change through measures including—
					(A)developing,
			 improving, integrating, and maintaining domestic and international disease
			 surveillance systems and monitoring capacity to respond to health-related
			 effects of climate change, including on topics addressing—
						(i)water, food, and
			 vector borne infectious diseases and climate change;
						(ii)pulmonary
			 effects, including responses to aeroallergens;
						(iii)cardiovascular
			 effects, including impacts of temperature extremes;
						(iv)air pollution health effects, including
			 heightened sensitivity to air pollution;
						(v)hazardous algal
			 blooms;
						(vi)mental and
			 behavioral health impacts of climate change;
						(vii)the health of
			 refugees, displaced persons, and vulnerable communities;
						(viii)the implications for communities vulnerable
			 to health effects of climate change, as well as strategies for responding to
			 climate change within these communities; and
						(ix)local and
			 community-based health interventions for climate-related health impacts;
						(B)creating tools for
			 predicting and monitoring the public health effects of climate change on the
			 international, national, regional, State, and local levels, and providing
			 technical support to assist in their implementation;
					(C)developing public health communications
			 strategies and interventions for extreme weather events and disaster response
			 situations;
					(D)identifying and prioritizing communities
			 and populations vulnerable to the health effects of climate change, and
			 determining actions and communication strategies that should be taken to inform
			 and protect these communities and populations from the health effects of
			 climate change;
					(E)developing health
			 communication, public education, and outreach programs aimed at public health
			 and health care professionals, as well as the general public, to promote
			 preparedness and response strategies relating to climate change and public
			 health, including the identification of greenhouse gas reduction behaviors that
			 are health-promoting; and
					(F)developing
			 academic and regional centers of excellence devoted to—
						(i)researching relationships between climate
			 change and health;
						(ii)expanding and
			 training the public health workforce to strengthen the capacity of such
			 workforce to respond to and prepare for the health effects of climate
			 change;
						(iii)creating and
			 supporting academic fellowships focusing on the health effects of climate
			 change; and
						(iv)training senior
			 health ministry officials from developing nations to strengthen the capacity of
			 such nations to—
							(I)prepare for and
			 respond to the health effects of climate change; and
							(II)build an
			 international network of public health professionals with the necessary climate
			 change knowledge base;
							(G)using techniques, including health impact
			 assessments, to assess various climate change public health preparedness and
			 response strategies on international, national, State, regional, tribal, and
			 local levels, and make recommendations as to those strategies that best protect
			 the public health;
					(H)(i)assisting in the
			 development, implementation, and support of State, regional, tribal, and local
			 preparedness, communication, and response plans (including with respect to the
			 health departments of such entities) to anticipate and reduce the health
			 threats of climate change; and
						(ii)acting through the Director of the Centers
			 for Disease Control and Prevention or an appropriate Federal agency, pursuing
			 collaborative efforts to develop, integrate, and implement such plans;
						(I)acting through the Director of the Centers
			 for Disease Control and Prevention or an appropriate Federal agency, creating a
			 program to advance research as it relates to the effects of climate change on
			 public health across Federal agencies, including research to—
						(i)identify and assess climate change health
			 effects preparedness and response strategies;
						(ii)prioritize
			 critical public health infrastructure projects related to potential climate
			 change impacts that affect public health; and
						(iii)coordinate
			 preparedness for climate change health impacts, including the development of
			 modeling and forecasting tools;
						(J)providing technical assistance for the
			 development, implementation, and support of preparedness and response plans to
			 anticipate and reduce the health threats of climate change in developing
			 nations; and
					(K)carrying out other activities determined
			 appropriate by the Secretary to plan for and respond to the impacts of climate
			 change on public health.
					(c)RevisionThe
			 Secretary shall revise the national strategic action plan not later than July
			 1, 2016, and every 4 years thereafter, to reflect new information collected
			 pursuant to implementation of the national strategic action plan and otherwise,
			 including information on—
				(1)the status of
			 critical environmental health parameters and related human health
			 impacts;
				(2)the impacts of
			 climate change on public health; and
				(3)advances in the
			 development of strategies for preparing for and responding to the impacts of
			 climate change on public health.
				(d)Implementation
				(1)Implementation
			 through HHSThe Secretary shall exercise the Secretary’s
			 authority under this Act and other Federal statutes to achieve the goals and
			 measures of the national strategic action plan.
				(2)Other public
			 health programs and initiativesThe Secretary and Federal officials of
			 other relevant Federal agencies shall administer public health programs and
			 initiatives authorized by statutes other than this Act, subject to the
			 requirements of such statutes, in a manner designed to achieve the goals of the
			 national strategic action plan.
				(3)CDCIn
			 furtherance of the national strategic action plan, the Director of the Centers
			 for Disease Control and Prevention shall—
					(A)conduct scientific
			 research to assist health professionals in preparing for and responding to the
			 impacts of climate change on public health; and
					(B)provide funding
			 for—
						(i)research on the
			 health effects of climate change; and
						(ii)preparedness
			 planning on the international, national, State, regional, and local levels to
			 respond to or reduce the burden of health effects of climate change; and
						(C)carry out other
			 activities determined appropriate by the Director to prepare for and respond to
			 the impacts of climate change on public health.
					5.Advisory
			 board
			(a)EstablishmentThe
			 Secretary shall establish a permanent science advisory board comprised of not
			 less than 10 and not more than 20 members.
			(b)Appointment of
			 membersThe Secretary shall appoint the members of the science
			 advisory board from among individuals who—
				(1)are recommended by
			 the President of the National Academy of Sciences; and
				(2)have expertise in
			 public health and human services, climate change, and other relevant
			 disciplines.
				(c)FunctionsThe
			 science advisory board shall—
				(1)provide scientific
			 and technical advice and recommendations to the Secretary on the domestic and
			 international impacts of climate change on public health, populations and
			 regions particularly vulnerable to the effects of climate change, and
			 strategies and mechanisms to prepare for and respond to the impacts of climate
			 change on public health; and
				(2)advise the
			 Secretary regarding the best science available for purposes of issuing the
			 national strategic action plan.
				6.Reports
			(a)Needs
			 assessment
				(1)In
			 generalThe Secretary shall seek to enter into, by not later than
			 6 months after the date of the enactment of this Act, an agreement with the
			 National Research Council and the Institute of Medicine to complete a report
			 that—
					(A)assesses the needs
			 for health professionals to prepare for and respond to climate change impacts
			 on public health; and
					(B)recommends
			 programs to meet those needs.
					(2)SubmissionThe
			 agreement under paragraph (1) shall require the completed report to be
			 submitted to the Congress and the Secretary and made publicly available not
			 later than 1 year after the date of the agreement.
				(b)Climate change
			 health protection and promotion reports
				(1)In
			 generalThe Secretary shall offer to enter into, not later than 6
			 months after the submission of the report under subsection (a)(2), an agreement
			 with the National Research Council and the Institute of Medicine, under which
			 the National Research Council and the Institute of Medicine will prepare
			 periodic reports to aid health professionals in preparing for and responding to
			 the adverse health effects of climate change that—
					(A)review scientific
			 developments on health impacts of climate change; and
					(B)recommend changes
			 to the national strategic action plan.
					(2)SubmissionThe
			 agreement under paragraph (1) shall require a report to be submitted to the
			 Congress and the Secretary and made publicly available not later than July 1,
			 2015, and every 4 years thereafter.
				7.DefinitionsIn this Act:
			(1)Health impact
			 assessmentThe term health impact assessment means a
			 combination of procedures, methods, and tools by which a policy, program, or
			 project may be judged as to its potential effects on the health of a
			 population, and the distribution of those effects within the population.
			(2)National
			 strategic action planThe term national strategic action
			 plan means the plan issued and revised under section 4.
			(3)SecretaryUnless
			 otherwise specified, the term Secretary means the Secretary of
			 Health and Human Services.
			8.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized to be appropriated such sums as may
			 be necessary to carry out this Act.
			(b)Appropriations
			 to HHSAll funds appropriated to carry out this Act shall be
			 appropriated to the Secretary.
			(c)Distribution of
			 funds by HHSIn carrying out this Act, the Secretary may make
			 funds appropriated pursuant to this section available to—
				(1)other departments,
			 agencies, and offices of the Federal Government;
				(2)foreign, State,
			 tribal, and local governments; and
				(3)such other
			 entities as the Secretary determines appropriate.
				(d)Supplement, not
			 replaceIt is the intent of the Congress that funds appropriated
			 to carry out this Act should be used to supplement, and not replace, existing
			 sources of funding for public health.
			
